286 S.C. 127 (1985)
332 S.E.2d 102
Virginia B. MADDEN, as Executrix of the Estate of Frederick R. Madden, Respondent,
v.
Stacey E. COX, Roosevelt Cobb, and Long Manufacturing Company, Defendants, Long Manufacturing Company, Petitioner.
81-CP-22-212
Supreme Court of South Carolina.
July 16, 1985.


*128 July 16, 1985.

ORDER DISMISSING APPEAL
The above entitled cause is pending on appeal, 328 S.E. (2d) 108, in this Court. It now appears that the Petitioner wishes to withdraw the appeal and moves the Court for an Order dismissing the appeal.
It is ordered that the above captioned appeal be and hereby is dismissed.